Name: Commission Regulation (EC) No 751/2004 of 22 April 2004 setting certain operative events for the exchange rate for 2004 for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to take account of their accession to the European Union
 Type: Regulation
 Subject Matter: European construction;  monetary relations;  monetary economics;  agricultural policy
 Date Published: nan

 23.4.2004 EN Official Journal of the European Union L 118/19 COMMISSION REGULATION (EC) No 751/2004 of 22 April 2004 setting certain operative events for the exchange rate for 2004 for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to take account of their accession to the European Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof, Whereas: (1) In order to take account of the principle that the operative event for the exchange rate is fixed as the first day of the period for which certain aid is granted, the operative event for 2004 for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, hereinafter called the new Member States, should be fixed as the date of their accession to the European Union for the purposes of the support schemes for which the operative event for the exchange rate falls on 1 January. (2) It is therefore appropriate to derogate for 2004 from those provisions of Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture (1), Commission Regulation (EC) No 2342/1999 of 28 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes (2), and Commission Regulation (EC) No 2550/2001 of 21 December 2001 laying down detailed rules for the application of Council Regulation (EC) No 2529/2001 on the common organisation of the market in sheepmeat and goat meat as regards premium schemes and amending Regulation (EC) No 2419/2001 (3) which concern the exchange rate in the beef and veal, sheepmeat and goat meat and energy crop sectors and for structural and environmental measures. The operative event for the exchange rate to be used in the new Member States for the purposes of those support schemes should be set as the date of entry into force of the 2003 Treaty of Accession. Accordingly, the exchange rate must be fixed by the Commission on the basis of the average pro rata temporis of the rates applicable during the month preceding the said date of entry into force. (3) The measures provided for in this Regulation are in accordance with the opinion of the relevant Management Committees, HAS ADOPTED THIS REGULATION: Article 1 As an exception to Article 4(1) and (2) of Regulation (EC) No 2808/98, Article 43 of Regulation (EC) No 2342/1999 and Article 18a of Regulation (EC) No 2550/2001, the operative event of the exchange rate in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia for 2004 shall be the date of entry into force of the 2003 Treaty of Accession for the purposes of converting the following amounts into national currency: (a) the amounts of a structural or environmental nature referred to in Article 4(2) of Regulation (EC) No 2808/98, (b) the amounts of the premiums and payments in the beef and veal sector provided for in Articles 4, 5, 6, 11, 13 and 14 of Council Regulation (EC) No 1254/1999 (4), (c) the amounts of the premiums and payments in the sheepmeat and goat meat sector provided for in Articles 4, 5 and 11 of Council Regulation (EC) No 2529/2001 (5), (d) the aid for energy crops provided for in Chapter 5 of Title IV of Council Regulation (EC) No 1782/2003 (6). The exchange rate to be used shall correspond to the average pro rata temporis of the rates applicable during the calendar month preceding the date of entry into force of the 2003 Treaty of Accession and shall be fixed by the Commission during the following month. Article 2 This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 349, 24.12.1998, p. 36. Regulation as last amended by Regulation (EC) No 2304/2003 (OJ L 342, 30.12.2003, p. 6). (2) OJ L 281, 4.11.1999, p. 30. Regulation as last amended by Regulation (EC) No 1473/2003 (OJ L 211, 21.8.2003, p. 12). (3) OJ L 341, 22.12.2001, p. 105. Regulation as last amended by Regulation (EC) No 2307/2003 (OJ L 342, 30.12.2003, p. 11). (4) OJ L 160, 26.6.1999, p. 21. (5) OJ L 341, 22.12.2001, p. 3. (6) OJ L 270, 21.10.2003, p. 1.